Citation Nr: 0915086	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  02-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for lumbosacral strain with degenerative 
disc disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from April 1973 to May 1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 decision by 
the RO which, in part, denied an increase in the 10 percent 
evaluation then assigned for the service-connected low back 
disability.  By rating action in November 2002, the RO 
assigned an increased rating to 40 percent; effective from 
July 31, 2000, the date of receipt of the claim for increase.  
38 C.F.R. § 3.400(o)(2).  In February 2004 and 2007, the 
Board, in part, remanded the issue on appeal for additional 
development.  

By rating action in December 2004, the RO granted service 
connection for right median nerve and assigned a 10 percent 
evaluation.  A notice of disagreement was received in January 
2005, and a statement of the case was promulgated in October 
2008.  However, as the Veteran did not submit a substantive 
appeal, the issue has not been perfected on appeal and can 
not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran's low back disability is manifested by 
chronic pain and limitation of motion, and no neurological 
impairment; functional loss of use due to pain or during 
flare-ups to a degree commensurate with the criteria for a 
higher evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5293 (prior to 9/26/03) and 
5243 (from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, letters dated in November 2002, June 2007 and 
March 2008, were sent by VA to the Veteran in accordance with 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  With respect to notice under the holding in 
Vazquez-Flores, the letters notified him that he must submit 
medical evidence that showed that his disabilities had 
increased in severity and how it impacted on his employment, 
and included the diagnostic criteria for establishing a 
higher rating for his service-connected disability.  There 
was no reference, however, to the effect of the condition's 
worsening on his daily life.  

The failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Therefore, the Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Id. at 889.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the United States Court of Appeals for Veterans 
Claims (Court) to be persuaded that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication of the 
Veteran's claim for an increased rating for his low back 
disability.  The Veteran was notified of the evidence that 
was needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that his disability had worsened, of what evidence was 
necessary for higher evaluation, and why the current evidence 
was insufficient to award the benefits sought.  

The Veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Veteran was examined by VA twice 
during the pendency of the appeal and was afforded an 
opportunity for a hearing, but declined.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

With regard to the effect of the condition's worsening on his 
daily life, the Veteran described the affect that his low 
back disability had on his daily activities on the VA 
examinations conducted during the pendency of the appeal and 
in a January 2004 letter.  Therefore, the Board finds the 
Veteran had actual knowledge of this requirement, and any 
failure to provide him with adequate notice of this element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

As to the diagnostic criteria for establishing a higher 
rating for his low back disability, the Veteran was provided 
with the old rating criteria in the SOC in July 2002, and 
with the revised rating criteria by letter dated in June 
2007.  

Although the SOC and letter were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and an supplemental statement of 
the case (SSOC) was promulgated in October 2008.  The Federal 
Circuit recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Given the nature of the Veteran's claim, the fact that he was 
examined by VA twice during the appeal, and was provided the 
criteria required for a higher evaluation, the Board finds 
that a reasonable person would have generally known about the 
requirements necessary to establish a higher rating for his 
low back disability.  Therefore, the Board finds that any 
error in failure to provide notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the Veteran demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
criteria were discussed in the heretofore mentioned SOC and 
SSOC, and the reasons as to why higher ratings were not 
warranted under the appropriate criteria were identified.  
Based on the foregoing, the Board finds that the notice 
letters informed the Veteran of the information and evidence 
necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Based on his contentions as well as the communications 
provided to him by VA, it is reasonable to expect that the 
Veteran understands what is needed to prevail.  See Simmons 
v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  Accordingly, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits at this time, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, the Board concludes that any deficiency in the notice 
to the Veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the Veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions, the VA outpatient notes, and the 
findings from the two VA examinations conducted during the 
pendency of this appeal.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence will be 
summarized where appropriate.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

At the time of receipt of his claim for increase in July 
2000, the Veteran's service-connected low back disability was 
assigned a 10 percent evaluation under the old rating code 
for lumbosacral strain, Diagnostic Code (DC) 5295.  In 
November 2002, the RO assigned an increased rating to 40 
percent under DC 5293 for intervertebral disc syndrome; 
effective from July 31, 2000, the date of receipt of the 
claim for increase.  

In this regard, it should be noted that the regulations 
pertaining to rating disabilities of the spine were amended 
on two occasions during the Veteran's appeal.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the Veteran's spine disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the Veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the Veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The Veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the Veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

Prior to September 26, 2003, under DC 5295 for lumbosacral 
strain, a 40 percent rating was assigned for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
assigned with characteristic pain on motion, and a 
noncompensable evaluation was assigned with slight subjective 
symptoms only.  38 C.F.R. § 4.71a, DC 5295 (effective prior 
to September 26, 2003).  

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, DC 5292 (effective prior to September 26, 
2003).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2008).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2008).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

After review of all the evidence of record, including but not 
limited to the Veteran's contentions and the VA outpatient 
notes and examination reports, the Board finds that the 
medical evidence does not demonstrate symptomatology or 
manifestations sufficient to warrant an evaluation in excess 
of 40 percent for the Veteran's lumbosacral strain under the 
old or the revised regulations at anytime during the pendency 
of this appeal.  

When examined by VA in October 2002, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The Veteran 
complained of chronic pain all the time, intermittent 
stiffness and momentary flare-ups.  He said that he can't 
stand or sit for any prolonged period of time and does not 
participate in type of physical activities.  On examination, 
forward flexion was from 50 to 56 degrees, extension to 10 
degrees, and right and left lateral flexion was to 8 degrees, 
bilaterally; all movements were with pain.  Straight leg 
raising was negative and there was no evidence of any 
additional neurological impairment.  X-ray studies revealed 
marked intervertebral disc space narrowing with vacuum 
phenomenon at L5-S1 with minimum degenerative disease 
involving the anterior and posterior vertebral body margins 
of L5-S1, and probable Schmorl's node in the superior end 
plate of L3 vertebral body indicating degenerative disc 
disease without disc space narrowing, otherwise normal lumbar 
spine.  The diagnoses included back strain with 
intervertebral disc space narrowing with vacuum phenomenon at 
L5-S1, degenerative disc disease, and chronic pain and 
decreased range of motion.  

The Veteran's complaint and the clinical findings on VA 
examination in May 2004 were not materially different from 
the October 2002 VA examination report.  The Veteran reported 
increased low back pain on a daily basis with flare-ups of 
pain two to three times a day.  He denied any numbness, 
tingling, weakness, bowel or bladder problems, or any 
extension of pain, paresthesias or dysesthesias in the lower 
extremities.  The Veteran reported that he could walk up to a 
few blocks, could sit for 10 minutes, and stand for 5 minutes 
before having to rest.  On examination, curvature of the back 
was well maintained.  Forward flexion was from 45 to 60 
degrees with excessive complaints of pain.  Extension and 
right and left lateral bending were to 10 degrees in each 
direction; all with pain.  There was tenderness at L4-S1 
spinous processes with trigger and tender points in both 
paraspinal muscles.  Sensation was intact in both lower 
extremities, ankle and knee jerk was 2+/4, bilaterally, and 
manual muscle testing in the lower extremities was 4+/5, 
bilaterally.  The Veteran had a mild antalgic gait and walked 
with a forward flexed and stooped posture.  The Veteran could 
not heel or toe walk, or squat.  Patrick's sign and straight 
leg and cross straight leg raising were negative.  The 
diagnoses included low back pain secondary to degenerative 
disc disease.  

The evidence of record also includes numerous VA outpatient 
notes which showed periodic treatment for various maladies, 
including low back pain from 1999 through 2002.  The 
objective findings did not reflect any additional symptoms or 
impairment then reflected in the two VA examinations 
discussed above.  

As indicated above, the objective findings on the two VA 
examinations during the pendency of this appeal were not 
materially different and showed no more than moderate 
limitation of motion of the lumbosacral spine.  While there 
is objective evidence of degenerative changes intervertebral 
disc syndrome (IVD) in the lumbosacral spine, there was no 
objective evidence of any abnormal neurological findings on 
either examination.  There was no evidence of muscle 
weakness, loss of muscle tone or bulk, muscle spasm, or any 
other neurological findings appropriate to the site of the 
diseased disc.  

An evaluation in excess of 40 percent under the old criteria 
could only be assigned if there were pronounced, persistent 
symptoms of IVD compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological finding appropriate to the 
site of the diseased disc, with intermittent relief.  (DC 
5293).  Therefore, the Board finds that the Veteran's low 
back disability is not of such severity to warrant an 
evaluation in excess of 40 percent under the old criteria for 
IVD syndrome under DC 5293 (prior to September 23, 2002).  

A 40 percent evaluation is the maximum evaluation possible 
for severe limitation of motion of the lumbar spine or for 
lumbosacral strain under DC 5292 or 5295, respectively.  
Thus, a higher schedular evaluation is not possible under 
these provisions of the rating code.  

Prior to the September 26, 2003 change in the general rating 
formula, an evaluation in excess of 40 percent was also 
possible if there was vertebral fracture with cord 
involvement where the veteran was bedridden or required long 
leg braces (DC 5285), or if there was complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) (DC 
5286), or if there was unfavorable ankylosis of the lumbar 
spine.  (DC 5289).  Ankylosis has been defined by the Court 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).  

In this case, Veteran retains significant motion of the 
spine, albeit with pain, which has been considered in 
determining the current rating.  However, there is no 
evidence of vertebral fracture with cord involvement, use of 
long leg braces, or unfavorable ankylosis of the spine with 
or without marked deformity.  Therefore, an evaluation in 
excess of 40 percent under the potentially applicable rating 
codes (DC 5285, 5286, or 5289), in effect prior to September 
26, 2003, is not warranted.  

The Board must also consider whether the Veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for intervertebral disk syndrome (IDS) 
(effective September 23, 2002), and the revised general 
criteria for disabilities of the spine (effective September 
26, 2003).  As indicated above, the revised regulations may 
not be applied prior to the effective date of the change.  
VAOPGCPREC 3-2000.  

In this regard, the evidence does not show that the Veteran 
has experienced incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  In 
fact, the current clinical and diagnostic findings do not 
satisfy the criteria for a rating of 10 percent under the 
revised criteria of DC 5237/5243.  The Veteran does not claim 
nor does the evidence show any incapacitating episodes over 
the past year or any required bed rest due to the low back 
disability as prescribed by a physician and as required by 
the rating schedule.  

Similarly, the clinical findings of record subsequent to the 
date of the revised regulations in September 2003, would 
equate to no more than a 20 percent evaluation under the new 
rating formula based on total limitation of motion.  Thus, 
the Board finds that the evidence does not meet the criteria 
for an evaluation in excess of 40 percent under either the 
old or the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's back disability under the revised orthopedic rating 
criteria and applicable neurologic rating criteria in effect 
between September 23, 2002, and September 26, 2003, and under 
the revised orthopedic rating criteria and any applicable 
neurologic rating criteria from September 26, 2003.  

In this regard, there is no evidence of radiculopathy or any 
other symptoms compatible with sciatic neuropathy on either 
of the two VA examinations discussed above or on any of the 
outpatient notes during the pendency of this appeal.  Other 
than complaints of pain, the objective medical evidence of 
record does not show any neurological abnormalities or 
impairment.  Therefore, a compensable evaluation is not 
warranted under DC 8520 for mild incomplete paralysis of the 
sciatic nerve.  Additionally, there is no objective evidence 
of any associated abnormalities which would provide a basis 
for assigning a separate rating under Note 1.  By separately 
evaluating and combining the neurologic and orthopedic 
manifestations of the Veteran's low back disability, a 
combined evaluation in excess of 40 percent would not be 
available from September 23, 2002.  

It should be noted, that under the revised Schedule, the 
general rating formula provides that the rating criteria are 
to be applied with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The clinical findings on the 
two examinations during the pendency of this appeal did not 
show any evidence of weakness, muscle atrophy, or deformity.  
The Veteran had good strength and range of motion, and no 
neurological abnormalities.  He is able to ambulate 
independently and was reportedly working full-time at the 
time of the last VA examination.  Although the Veteran 
clearly has some functional limitation of motion of the 
lumbar spine, there is no evidence that he has difficulty 
walking or other functional limitation due to limited vision.  
The evidence does not show that the Veteran's low back 
disability is equivalent to complete bony fixation or 
unfavorable ankylosis of the entire spine.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, the two VA examinations during the pendency of the 
appeal showed no more than moderate limitation of motion, no 
muscle weakness, atrophy, or neurological impairments.  In 
light of the clinical findings of record, the Board finds 
that an increased evaluation based on additional functional 
loss due to the factors set forth above are not demonstrated.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  As 
there is no objective evidence of any additional functional 
loss of use due to pain or on flare-ups, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present impairment of the low back disability does not 
suggest that he had sufficient symptoms so as to warrant an 
evaluation in excess of the 40 percent evaluation currently 
assigned at any time during the pendency of this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).




ORDER

An increased evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


